Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a flush water tank apparatus for supplying flush water to a flush toilet comprising 10a discharge valve hydraulic drive unit for driving the discharge valve by using a water supply pressure of tap water that is supplied; a clutch mechanism coupling the discharge valve and the discharge valve hydraulic drive unit to pull up the discharge valve by a driving force of the discharge valve hydraulic drive unit, and disconnecting at a 15predetermined timing to lower the discharge valve;; a timing control mechanism stopping lowering of the discharge valve 20while engaging with the discharge valve and controlling a timing of closing the drain port; and a valve controller coupled to the timing control mechanism, the valve controller being provided to operate at a timing according to an amount of flush water selected by the flush water amount selection portion, wherein 25in a case where the first amount of flush water is selected by the flush water amount selection portion, the valve controller causes the timing control mechanism to be engaged with the discharge valve, causes the timing control mechanism to operate such that engagement between the timing control mechanism and the discharge valve is released according to a 30first period of time having passed, and causes the discharge valve to be 98lowered according to the first period of time having passed, and in a case where the second amount of flush water is selected by the flush water amount selection portion, the valve controller causes the timing control mechanism to be engaged with the discharge valve, causes the 5timing control mechanism to operate such that engagement between the timing control mechanism and the discharge valve is released according to a second period of time shorter than the first period of time having passed, and causes the discharge valve to be lowered according to the second period of time having passed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUYEN D LE/Primary Examiner, Art Unit 3754